 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-17-01673-02-PHX-JJT
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Joe Mancera,
13                           Defendant.
14            The detention hearing was held and the preliminary revocation hearing was waived
15   on the Petition on Supervised Release on October 15, 2019.
16            The Court Finds that the Defendant has failed to sustain his burden of proof by clear
17   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is neither
18   a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d 1529
19   (9th Cir. 1994).
20            IT IS ORDERED that the Defendant shall be detained pending further order of the
21   court.
22            Dated this 15th day of October, 2019.
23
24
                                                                 Honorable John Z. Boyle
25                                                               United States Magistrate Judge
26
27
28
